


Exhibit 10.1

Monarch Community Bancorp, Inc.

Employment Agreement

          THIS AGREEMENT entered into this 20th day of September, 2006, by and
between Monarch Community Bancorp, Inc., on its behalf and on behalf of all of
its subsidiaries and affiliated corporations or associations (“Affiliates”),
located at 375 North Willowbrook Road, Coldwater, Michigan 49036 (collectively
referred to as the “Company”), and Donald L. Denney (“Executive”).

          WHEREAS, pursuant to the terms of an employment agreement dated
September 19, 2004 (the “(Old Agreement”), Executive has served as President and
Chief Executive Officer of the Company and the Company’s Affiliate, Monarch
Community Bank (the “Bank”); and

          WHEREAS, the term of the Old Agreement expires September 5, 2006; and

          WHEREAS, the Board of Directors of the Company believes it is in the
best interests of the Company to enter into this Agreement to replace the Old
Agreement; and

          WHEREAS, the Board of Directors of the Company has approved and
authorized the execution of the Agreement with Executive.

          NOW, THEREFORE, in consideration of the mutual covenants herein
contained, and upon the other terms and conditions hereinafter provided, the
parties hereby agree as follows:

          1. Employment; Duties. During the term of this Agreement, which is
effective as of September 5, 2006 (the “Commencement Date”), Executive shall
continue to serve in the capacity of President and Chief Executive Officer of
the Company. The Company shall take such action as is reasonably required to
also cause Executive to continue to be appointed to the position of President
and Chief Executive Officer of the Bank. Executive shall perform services and
discharge the duties of the President and Chief Executive Officer of the Company
and the Bank and perform such other reasonable services and duties of an
executive, professional or administrative nature as may from time to time be
assigned to him by the Board of Directors for the Company or the Board of
Directors of the Bank, as the case may be, (collectively the “Board of
Directors” or “Board”) or Executive Committee of the Board. Executive hereby
accepts such employment for the compensation and upon the terms and conditions
provided in this Agreement. Executive agrees to serve the Company and the Bank
faithfully and competently and to devote his full-time efforts to the promotion
of the business of the Company, the Bank and its other Affiliates and the
affairs of the Company, the Bank and its other Affiliates, excepting his
reasonable leave time, periods of illness and the like.

6

--------------------------------------------------------------------------------




          2. Service on the Boards of Directors. During the Term of this
Agreement (as defined in Section 8 hereof), the Company agrees to nominate
Executive as a nominee to serve on the Company’s Board of Directors. During the
Term of this Agreement, the Company, in its capacity as sole shareholder of the
Bank, agrees to cause Executive to be elected as a director of the Bank.
Executive shall not be entitled to receive fees for serving as a director.

          3. Base Salary. During the Term of this Agreement, the Company agrees
to pay Executive a base salary (“Base Salary”) at the rate of $189,000 per
annum, payable in accordance with the customary payroll practices of the
Company; provided, however, that the rate of Executive’s base salary beginning
in 2007 shall be reviewed by the Board of Directors, and Executive shall be
entitled to receive an increase in his 2007 base salary at such percentage or in
such an amount, if any, as the Board of Directors, in its sole discretion may
decide.

          4. Discretionary Bonus. During the Term of this Agreement, Executive
shall be entitled to receive an annual discretionary bonus in an amount which is
based on the bonus program then in effect. No other compensation provided for in
this Agreement shall be deemed a substitute for Executive’s eligibility to
receive bonuses when and as declared by the Board of Directors or as provided
for by any plan or program of the Company.

          5. Stock Options/Stock Awards. Executive has been granted stock
options and restricted stock awards as provided in the Incentive Stock Option
Agreement and the Restricted Stock Agreement between the Company and Executive
(the “Stock Agreements”).

          6. Expenses. During the Term of this Agreement, Executive shall be
entitled to receive prompt reimbursement of all reasonable expenses incurred (in
accordance with the policies and procedures of the Company and the Bank) in
performing services under this Agreement, provided that Executive properly
accounts for expenses in accordance with the policies of the Company and the
Bank.

          7. Employee Benefits.

                    (a) Participation in Employee Benefit Plans. During the Term
of this Agreement, Executive shall participate in such employee benefit plans or
arrangements as are otherwise made available and upon the same terms as other
senior management employees of the Company and the Bank.

                    (b) Fringe Benefits. Executive shall be entitled to receive
any benefits under any fringe benefit plan or policy as are otherwise made
available and upon the same terms as other senior management employees of the
Company and the Bank. Nothing paid to Executive under any plan or arrangement
presently in effect or made available in the future will be deemed to be in lieu
of Base Salary or other compensation to Executive under this Agreement.

7

--------------------------------------------------------------------------------




                    (c) Paid Leave Time. Executive shall be entitled to leave
time in accordance with the standard policies or practices of the Company and
the Bank for senior management officers, but in no event less than 29 days of
leave time during each calendar year of employment. Executive shall take any
leave in excess of a two week period at a time mutually agreed upon between the
Chairman of the Board of the Company and Executive. Executive shall receive his
Base Salary and other benefits during periods of leave. Executive shall also be
entitled to paid legal holidays in accordance with the policies of the Company
and the Bank.

                    (d) Conferences and Continuing Education. Executive shall be
permitted to attend appropriate industry-wide and statewide banking conventions
and professional development meetings necessary to keep Executive abreast of
developments in the industry. All reasonable expenses of attending such
meetings, including the attendance by Executive’s spouse, shall be at the
expense of the Company.

          8. Term of Agreement. The term (“Term”) of this Agreement shall be for
one (1) year, beginning on the Commencement Date and the Term will automatically
renew for one (1) additional day each day after the Commencement Date such that
the Term will consistently remain one (1) year, unless terminated earlier in
accordance with Section 10.

          9. Noncompetition, Confidentiality and Non-Solicitation.

                    (a) Executive shall devote his full time and attention to
the performance of his employment under this Agreement. Upon any termination of
Executive’s employment with the Company and the Bank (other than a termination
which occurs following a Change of Control of the Company (as hereinafter
defined)), Executive agrees not to Compete (as herein defined) with the Company
or the Bank or any of its other Affiliates for the longer of (the “Restricted
Period”) (i) the period Executive continues to receive his Base Salary
hereunder, or (ii) one (1) year following such termination of employment, within
Branch County, Michigan (the “Restricted Area”), except as agreed to pursuant to
a resolution duly adopted by the Board of Directors. The term “Compete” means
working in the Restricted Area for or advising, consulting or otherwise serving,
directly or indirectly, or having a material financial interest in any entity
whose business is similar to or which materially competes with the business
activities of the Company or the Bank or any of its other Affiliates. Executive
represents and acknowledges that in the event his employment with the Company
and the Bank is terminated, Executive’s experience and capabilities are such
that Executive can obtain employment outside of the Restricted Area or in a
business which does not Compete with the Company or the Bank or its other
Affiliates, and that injunctive relief enforcing this provision will not prevent
Executive from earning a livelihood.

                    (b) Executive recognizes and acknowledges that his knowledge
of customers, potential customers, trade secrets, business strategies, financial
data, costs, prices, other business marketing information and business
activities and plans of the Company and the Bank and its other Affiliates
(“Confidential Information”) is a valuable, special and unique asset of the
business of the Company and the Bank and its other Affiliates. Executive will
not, during or after the term of his employment, disclose any Confidential
Information to any person, firm, corporation, or other entity for any reason or
purpose whatsoever.

8

--------------------------------------------------------------------------------




Notwithstanding the foregoing, Executive may disclose any knowledge of banking,
financial and/or economic principles, concepts or ideas which are not solely and
exclusively derived from the business plans and activities of the Company or the
Bank or its other Affiliates. Further, Executive may disclose information
regarding the business activities of the Company and the Bank and its other
Affiliates to the Federal Reserve Board, the Office of Financial and Insurance
Services of the State of Michigan, the Federal Deposit Insurance Corporation or
any other regulatory or judicial body pursuant to a formal regulatory request or
subpoena, and Executive also may disclose Confidential Information when such
disclosure, in the reasonable judgment of Executive, is in the best interest of
the Company and the Bank and its other Affiliates and does not violate any law
or regulation, including but not limited to disclosure to business or trade
associations or industry organizations of which Company or the Bank is a member
or a participant.

                    (c) Executive shall be permitted to invest in entities which
conduct business similar to that of the Company or the Bank, solely as a passive
or minority investor and in which he does not have an ownership interest of
greater than five percent (5%).

                    (d) During the Restricted Period, Executive will not (other
than on behalf of the Company or the Bank), directly or indirectly, offer
employment to or employ any person on his own behalf or on behalf of any other
person or entity, other than the Company or the Bank or its other Affiliates,
who is employed by the Company or the Bank or its other Affiliates or was
employed by the Company or the Bank or its other Affiliates within six (6)
months of Executive’s termination of employment. Nothing in this Agreement,
however, restricts Executive from providing to a third party an oral or written
recommendation for or an evaluation of an employee of the Company or the Bank or
its other Affiliates following termination of that employee’s employment with
the Company or the Bank or its other Affiliates.

                    (e) Notwithstanding the requirements of Section 13 hereof,
the parties hereto, recognizing that irreparable injury will result to the
Company in the event of Executive’s breach of any provision of this Section 9,
agree that in the event of any such breach by Executive, the Company will be
entitled to obtain from the Branch County Circuit Court preliminary and
permanent injunctive relief of Executive, Executive’s partners, agents,
employees and all persons acting for or under the direction of Executive.

          10. Termination. Executive’s employment under this Agreement shall be
terminated upon any of the following occurrences:

                    (a) Death. Executive’s employment under this Agreement shall
terminate upon his death. Executive’s estate shall be entitled to receive
payments of Base Salary for sixty (60) days following Executive’s death and any
other compensation accrued as of the date of death.

9

--------------------------------------------------------------------------------




                    (b) Termination of Employment by the Board of Directors
Without Cause. In the event the Board of Directors terminates Executive’s
employment without “Cause” (as defined in Section 10(d)) prior to a Change of
Control (as defined in Section 10(e)), Executive shall be entitled to his Base
Salary and to continue to participate in the Company’s health care plan for one
(1) year following the date of termination of employment. In the event, after
the termination of Executive’s employment, coverage of Executive under the
Company’s health care plan does not qualify under the federal tax laws for the
same tax treatment as coverage of active employees of the Company, or if the
insurer for the health care plan prohibits Executive’s continued participation
in such plan, the Company may, in its discretion, either provide substantially
equivalent health care coverage to Executive or pay to Executive an amount in
cash equal to the cost to the Company of Executive’s continued participation in
the Company’s health care plan.

                    (c) Disability.

                              (i) If, as a result of Executive’s incapacity, due
to physical or mental illness rendering him unable to perform the duties
required of him under this Agreement for a period of 90 days in a 120-day period
(“Disability”), and within thirty (30) days after written notice of potential
termination is given, he shall not have returned to the full-time performance of
his duties, the Company may terminate Executive’s employment. The determination
of Disability shall be made by a medical board certified physician mutually
acceptable to the Company and Executive (or Executive’s legal representative, if
one has been appointed), and if the parties cannot mutually agree to the
selection of a physician, then each party shall select a physician and the two
physicians selected shall select a third physician who shall make such
determination.

                              (ii) During any period of Disability, Executive
shall be entitled to receive benefits from the Company’s disability insurance
policy. During the Term of this Agreement, the Company shall continue
Executive’s Base Salary during any waiting period for disability insurance. If
Executive’s disability pay during the first ninety (90) days is less than
seventy percent (70%) of his Base Salary, the Company shall supplement such
disability pay to a level not less than seventy percent (70%) of his Base
Salary.

                              (iii) To the extent consistent with the terms and
conditions of such insurance plans, the Company shall cause to be continued
life, medical, dental and disability insurance coverages maintained by the
Company for other senior management employees. These coverages shall cease upon
the earlier of: (A) the date Executive attains the normal age of retirement or
the commencement of benefits under the Company’s retirement plan, (B) the date
of Executive’s death or (C) the expiration of the Term of this Agreement.

10

--------------------------------------------------------------------------------




                    (d) Termination of Employment by the Board of Directors for
Cause. In the event Executive’s employment is terminated for “Cause,” no
continued payments or benefits shall be due under this Agreement. For purposes
of this Agreement, termination for “Cause” shall be defined as termination due
to Executive’s personal dishonesty, incompetence, willful misconduct, breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties or to follow one or more specific written directives of the Board,
reasonable in nature and scope, willful violation of any law, rule or regulation
(other than traffic violations or similar offenses) or final cease-and-desist
order, or material breach of any provision of this Agreement (which is not cured
within thirty (30) days after its occurrence and notice to Executive). Any
determination of “Cause” as defined by this Section 9(d) shall be determined by
a majority vote of the Board of Directors, with Executive abstaining from voting
on the matter.

                    (e) Termination Following Change of Control.

                              (i) If, following a Change of Control, this
Agreement is terminated by the Company without Cause or by Executive for “Good
Reason,” Executive shall be entitled to his Base Salary and to continue to
participate in the Company’s health care plan for a period of two (2) years
following such termination. In the event of termination by Executive for Good
Reason, Executive shall provide notice to the Chairman of the Board of Directors
specifying the facts and circumstances surrounding his belief that “Good Reason”
exists and the Company shall have the right to cure those matters within thirty
(30) days from the date of notice.

                              (ii) For purposes of this Agreement, “Good Reason”
shall include the occurrence of any of the following events which have not been
consented to in advance by Executive in writing: (A) if Executive would be
required to move his personal residence or perform his principal executive
functions more than twenty-five (25) miles from Executive’s primary office as of
the Commencement Date; (B) if, in the organizational structure of the Company or
the Bank, Executive would be required to report to a person or persons other
than the Board of Directors; (C) if the Company should fail to maintain
Executive’s Base Salary or fail to maintain employee benefit plans or
arrangements generally comparable to those in place at the Commencement Date,
except to the extent that such reduction in employee benefit plans is part of an
overall adjustment in benefits for all employees of the Company or the Bank; (D)
if Executive would be assigned substantial duties and responsibilities other
than those normally associated with his position as referenced in Section 1 of
this Agreement; or (E) if Executive is removed from or not re-nominated to the
Board of Directors of the Company or the Bank. The preceding events shall only
provide the basis for “Good Reason” if Executive provides notice of them within
one hundred twenty (120) days of their occurrence.

11

--------------------------------------------------------------------------------




                              (iii) For purposes of this Agreement, a Change in
Control of the Company shall be deemed to have occurred if and when:

 

 

 

                              (A) any third person, including a “group” as
defined in Section 13(d)(3) of the Securities Exchange Act of 1934, shall become
the beneficial owner of shares of the Company with respect to which 25% or more
of the total number of votes for the election of the Board may be cast;

 

 

 

                              (B) there occurs a change in control of the Bank
within the meaning of the Home Owners Loan Act of 1933 or 12 C.F.R. Part 574;

 

 

 

                              (C) as a result of, or in connection with, any
merger or other business combination, sale of assets or contested election,
wherein the persons who were directors of the Company before such transaction or
event cease to constitute a majority of the Board of Directors of the Company or
any successor to the Company; or

 

 

 

                              (D) the Company transfers substantially all of its
assets to another corporation or entity which is not an affiliate of the
Company.

                              (iv) In the event it shall be determined that any
payment made hereunder or pursuant to any other plan following a Change of
Control (whether paid or payable pursuant to the terms of this Agreement) would
be subject to the excise tax imposed by Section 4999 of the Internal Revenue
Code of 1986 (the “Code”), then payments pursuant to this Agreement or payments
under any other agreement or plan that are treated as being contingent upon a
Change in Control under Section 280G of the Code shall be reduced to the maximum
amount that may be paid to Executive or for his benefit without any such payment
constituting an “parachute payment,” as defined in Section 280G of the Code. The
determination of the maximum amount payable to Executive or for his benefit
shall be made by an accounting firm mutually acceptable to Executive and the
Company, and unless Executive directs otherwise, payments that are considered to
be partially contingent upon a change in control shall be the last payments to
be reduced.

                    (f) Termination by Executive. If Executive terminates this
Agreement prior to a Change of Control, he shall provide at least sixty (60)
days written notice to the Board of Directors. Upon such termination, Executive
shall receive only the Base Salary, vested rights, and all employee benefits up
to Executive’s termination date.

                    (g) Termination Upon Mutual Agreement. This Agreement may be
terminated at any time upon the mutual written consent of Executive and the
Company, acting through its Chairman of the Board. Upon such termination,
Executive’s right to all compensation and benefits ceases.

12

--------------------------------------------------------------------------------




                    (h) Stock Based Compensation. Notwithstanding anything to
the contrary contained herein, upon Executive’s termination from Employment, any
rights he has to stock based compensation, including, but not limited to, rights
under the Company’s employee stock ownership plan, its 401(k) plan or the Stock
Agreements, shall be governed exclusively by the terms of such plans and the
Stock Agreements.

                    (i) Executive agrees that upon any termination of
Executive’s Employment with the Company and the Bank pursuant to this Section
10, he will immediately resign from all positions he has with the Company and
the Bank and any of its or their affiliates, including all Board of Directors.

          11. Indemnification. The Company shall provide Executive (including
his heirs, executors and administrators) with coverage under a standard
directors’ and officers’ liability insurance policy at its expense, or in lieu
thereof, shall indemnify Executive (and his heirs, executors and administrators)
to the fullest extent permitted under law and applicable regulation against all
expenses and liabilities reasonably incurred by him in connection with or
arising out of any action, suit or proceeding in which he may be involved by
reason of his having been a director or officer of the Company (whether or not
he continues to be a director or officer at the time of incurring such expenses
or liabilities). Such expenses and liabilities may include, but are not limited
to, judgment, court costs and attorneys’ fees and the cost of reasonable
settlements. The Company shall pay such expenses and liabilities in advance of a
final judicial decision (hereinafter an “advancement of expenses”); provided,
however, that, an advancement of expenses incurred by Executive in his capacity
as a director or officer of the Company (and not in any other capacity in which
his service was or is rendered by Executive including, without limitation,
services to an employee benefit plan) shall be made only upon delivery to the
Company of an undertaking, by or on behalf of Executive, to repay all amounts so
advanced if it shall ultimately be determined by final judicial decision from
which there is no further right to appeal that Executive is not entitled to be
indemnified for such expenses under this Section 16 or otherwise.

          12. Source of Payments. Notwithstanding any provision herein to the
contrary, to the extent that payments and benefits, as provided by this
Agreement, are paid to or received by Executive from the Bank or otherwise or
from any other Affiliate of the Company, such compensation payments and benefits
paid by the Bank or such other Affiliate will be subtracted from any amounts due
to Executive under similar provisions of this Agreement.

          13. Arbitration.

                    (a) In the event of dispute under this Agreement, the
parties agree pursuant to MCLA 600.5001; MSA 27A.5001, et seq., to binding
arbitration in accordance with the rules of the American Arbitration Association
(“AAA”) in effect at the time a demand for arbitration of the dispute is made,
with the place of arbitration being Coldwater, Michigan. The prevailing party in
any such arbitration shall be entitled to recover from the other party all
expenses for attorneys, fees and costs incurred by the prevailing party in
conjunction with the arbitration proceedings.

13

--------------------------------------------------------------------------------




The decision and award of the arbitrator made under the AAA rules shall be
exclusive, final and binding on all parties, their heirs, representatives,
affiliates, successors and assigns. It is further agreed that any arbitration
award may be certified to the Branch County Circuit Court which shall render a
judgment upon the award made pursuant to said arbitration.

                    (b) Limited civil discovery shall be permitted for the
production of documents and the taking of depositions, provided, however, that
no party is permitted to take the deposition of more than three witnesses except
by agreement of the other party or upon order of the arbitrator pursuant to the
motion of a party. Subject to the foregoing limitations, discovery shall be
conducted in accordance with the Michigan Court Rules with any enforcement
issues resolved by the arbitrator.

                    (c) The arbitration and all proceedings, discovery and any
award of the arbitrator, are confidential. Neither the parties nor the
arbitrator shall disclose any information gained during the course of the
arbitration or any person or entity who is not a party to the arbitration unless
permitted by law. Attendance at the arbitration shall be limited to the parties,
counsel and those called as witnesses.

                    (d) Executive and the Company acknowledge that each has had
the opportunity to consult with counsel of choice before signing this agreement,
and Executive and the Company each hereby knowingly and voluntarily, without
coercion, WAIVES ALL RIGHTS TO TRIAL BY JURY or all disputes between them and
instead agrees to binding arbitration.

          14. Successors and Assigns.

                    (a) This Agreement shall inure to the benefit of and be
binding upon any corporate or other successor of the Company which shall
acquire, directly or indirectly, by merger, consolidation, purchase or
otherwise, all or substantially all of the assets of the Company.

                    (b) Since the Company is contracting for the unique and
personal skills of Executive, Executive shall be precluded from assigning or
delegating his rights or duties hereunder without first obtaining the written
consent of the Company.

          15. Amendments. No amendments or additions to this Agreement shall be
binding upon the parties hereto unless made in writing and signed by both
parties, except as herein otherwise specifically provided.

          16. Applicable Law. This Agreement shall be governed by all respects
whether as to validity, construction, capacity, performance or otherwise, by the
laws of the State of Michigan, except to the extent that Federal law shall be
deemed to apply.

          17. Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.

14

--------------------------------------------------------------------------------




          18. Notices. Any notices, requests, demands and other communications
provided for or deemed necessary by this Agreement shall be sufficient if set
forth in writing and delivered in person or sent by registered or certified
mail, postage prepaid, to, in the case of Executive, the last address filed in
writing by Executive with the Company, or, in the case of the Company, to the
Company at its main office to the attention of the Board of Directors.

          19. Entire Agreement. This Agreement and the Stock Agreements,
together with any understanding or modifications thereof as may be agreed to in
writing by the parties, shall constitute the entire agreement between the
parties hereto and shall supersede the Old Agreement.

          IN WITNESS WHEREOF, the parties have executed this Agreement,
effective as of the date first written above.

          THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE
ENFORCED BY THE PARTIES.

 

 

ATTEST: 

s/Andrew J. Van Doren

 

--------------------------------------------------------------------------------

MONARCH COMMUNITY BANCORP, INC.

 

 

By:

s/Stephen M. Ross

 

--------------------------------------------------------------------------------

 

Stephen M. Ross

Its:

Chairman

 

 

 

s/Donald L. Denney

 

--------------------------------------------------------------------------------

 

Donald L. Denney (“Executive”)

15

--------------------------------------------------------------------------------